Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	Applicant indicates 2/22/21 remarks page 7 that Applicant does not intend claims 1-14 to invoke 112(f), nor do claims 1-14 clearly invoke 112(f).  Applicant further has amended the claims to provide sufficient structure to perform the claimed functions.  

Claim Rejections - 35 USC § 112
3.	Prior claims 10-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of applicant’s amendments.


4.	Prior claims 10-14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn since claims 10-14 have been amended to included structures to perform the claimed features and thereby 112(f) is not invoked, and Applicant’s further provide support for where the limitations are supported within the specification.  

Claim Rejections - 35 USC § 102


Response to Arguments
6.	Applicant’s arguments, see Applicant remarks page 9, filed 2/22/21, with respect to claims 1-2 and 10-11 have been fully considered and are persuasive.  The 35 USC 102(a)(1) rejections of claims 1-2 and 10-11 has been withdrawn. 


Allowable Subject Matter
7.	Claims 1, 4-10, 12-14 are allowed.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent 9286391 appears relevant to the subject matter of the application. U.S. Patent 9286391 generates a graph to identify related items for a keyword analysis, see fig. 5.  However, U.S. 9286391 does not appear to disclose “verifying each of the plurality of candidate graphs using the processor by verifying whether a corresponding vertex and a neighboring vertex thereof simultaneously appear in the social data with respect to each of vertices of a candidate graph, wherein for each of the plurality of candidate graphs, the verifying further 

Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924.  The examiner can normally be reached on M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL PHAM/Primary Examiner, Art Unit 2167